            Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.1 Page 1 of 12
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Cou                                         IT
                                                                       for the
                                                   Southern District of California
                                                                                                                           JUL 2 3 2019
              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )           Case No.
              a black Alcatel cellular telephone                         )
                       Model No. 5094Z                                   )
                   IMEI: 014940006345087                                 )
                                                                                                              '1 9MJ ·30 7 2
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                California            , there is now concealed (identify the
                                                                -   - -- - - - -- -- -
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 USC 841 , 846, 952, 960,                Possession with intent to distribute controlled substance; Importation of a
        963                                        Controlled Substance; Conspiracy to commit same

          The application is based on these facts:
        See attached Affidavit of Special Agent Carmen Jacobsen

          ii Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days : - - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                          Carmen Jacobsen , Special Agent HSI
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date,   ~~ 23,               10 I q@ /tJ : r/S- )'\,.,._
                                                                                 ~,:~·
City and state: San Diego, CA                                                    Hon. Peter C. Lewis, United States Magistrate Judge
                                                                                                  Printed name and title
        Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.2 Page 2 of 12




 1                                          AFFIDAVIT
 2         I, Carmen Jacobsen, Special Agent, being duly sworn do hereby state that the
 3 following is true to my knowledge and belief:
 4                                      INTRODUCTION
 5         1.    I make this affidavit in support of an application for a search warrant in
 6 furtherance of a narcotics smuggling investigation conducted by the Department of
 7 Homeland Security ("DHS"), Homeland Security Investigations ("HSI"), for the following
 8
   electronic devices seized from Elisa CASTRO-Alicea ("CASTRO") on July 9, 2019:
 9
                (1)    a black Alcatel cellular telephone
10
                       Model No. 5094Z
11                     IMEI: 014940006345087
                       (hereinafter Target Device)
12
13
           2.     The Target Device was seized from CASTRO on July 9, 2019 at the time of
14
     her arrest. It is believed that the Target Device was used by CASTRO to communicate
15
     with co-conspirators during a drug smuggling event involving methamphetamine within
16
     the Southern District of California, in S.D. Cal. Crim. Case No. 19mj2855-WVG. Probable
17
18   cause exists to believe that the Target Device contains evidence relating to violations of

19   Title 21, United States Code, Sections 841, 846, 952, 960, and 963. The Target Device is
20   currently in the possession of HSI, located at 2297 Niels Bohr Court, San Diego, California
21   92154.
22         3.     Based upon my experience and training, and all the facts and opinions set forth
23   in this Affidavit, I submit this Affidavit in support of the application to search the Target
24
     Device for and to seize the items set forth in Attachment B (incorporated herein) which I
25
     believe will be found in the item to be searched as described in Attachment A (incorporated
26
     herein).
27
           4.     The information contained in this affidavit is based upon my experience and
28
     training, and consultation with other federal, state, and local law enforcement agents. The
                                                1
        Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.3 Page 3 of 12




 1   evidence and information contained herein was developed from interviews and my review
 2   of documents and evidence related to this case. Because this affidavit is being submitted
 3   for the limited purpose of establishing probable cause in support of the application for a
 4   search warrant, it does not set forth each and every fact that I or others have learned during
 5   the course of this investigation.
 6                               EXPERIENCE AND TRAINING
 7          5.      I am a Special Agent with the United States Department ofHomeland Security
 8 ("DHS"),      Immigration and         Customs Enforcement ("ICE"), Homeland            Security
 9 Investigations ("HSI"), formerly the Immigration and Naturalization Service (INS) and
1o have been so employed since June 1992. After being hired as a special agent in 1992, I

11 received criminal investigative training at the Federal Law Enforcement Training Center
12 ("FLETC"). As a result of my training and experience as a Special Agent, I am familiar
     with federal criminal statues to include violations of Titles 18, 19, 21, and 8 of the United
13
     States Code.
14
            6.      I am currently assigned to the HSI Office of the Deputy Special Agent in
15
     Charge ("DSAC"), San Ysidro located in Otay Mesa, California. I am cross-designated and
16
     have the authority to conduct Title 21 investigations and enforcement activities. I have been
17
     involved with investigations for Title 21 offenses and am familiar with the Interagency
18
     Cooperation Agreement between the U.S. Drug Enforcement Administration ("DEA") and
19
     ICE.
20
            7.      Based on my training and experience, and conversations with other law
21
     enforcement personnel, I have become familiar with the methods utilized in drug trafficking
22
     operations and the unique trafficking patterns employed by drug trafficking organizations
23
     ("DTO"). I have participated in and conducted investigations of violations of various
24
     Federal criminal laws, including those related to narcotics violations. I am familiar with
25 narcotics traffickers' methods of operation including the distribution, storage, and
26 transportation of narcotics and the collection of money proceeds of narcotics trafficking. I
27 regularly conduct investigations regarding the unlawful importation, possession, and
28 distribution of controlled substances, as well as conspiracies associated with criminal

                                                2
       Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.4 Page 4 of 12




 1 narcotics, in violation of Title 21, United States Code, §§ 952, 960 and 963. My training
 2 also included how cellular and digital telephones and other electronic devices are used by
 3 narcotics smugglers in the normal course of their illicit activities.

 4         8.    Based upon my training and experience as a special agent, and consultations

 5 with law enforcement officers experienced in narcotics trafficking and controlled substance
   manufacture and distribution investigations, and all the facts and opinions set forth in this
 6
   affidavit, I submit the following:
 7
 8               a.     Conspirators involved in the manufacture, distribution and importation of
 9                      controlled substances will use cellular/mobile telephones because they are
                        mobile and they have instant access to telephone calls, text, web, and voice
10                      messages.
11
                 b.     Conspirators involved in the manufacture, distribution and importation
12                      of controlled substances will use cellular/mobile telephones because they
13                      are able to actively monitor the progress of their illegal cargo while the
                        conveyance is in transit.
14

15               C.     Conspirators involved in the manufacture, distribution and importation
                        of controlled substances and their accomplices will use cellular/mobile
16                      telephones because they can easily arrange and/or determine what time
17                      their illegal cargo will arrive at predetermined locations.

18               d.     Conspirators involved in the manufacture, distribution and importation
19                      of controlled substances will use cellular/mobile telephones to direct
                        drivers to synchronize an exact drop off and/or pick up time of their illegal
20                      cargo.
21
                 e.     Conspirators involved in the manufacture, distribution and importation of
22                      controlled substances will use cellular telephones because they can easily
23                      arrange to meet co-conspirators and or potential buyers at predetermined
                        locations.
24
25               f.     Conspirators involved in the manufacture, distribution and importation
                        of controlled substances will use cellular/mobile telephones to notify or
26                      warn their accomplices oflaw enforcement activity to include the presence
27                      and posture of marked and unmarked units, as well as the operational
                        status of checkpoints and border crossings.
28

                                                 3
        Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.5 Page 5 of 12



                  g.    Conspirators involved in the manufacture, distribution and importation
 1
                        of controlled substances often use cellular/mobile telephones to
 2                      communicate with load drivers who transport their narcotics and/or drug
                        proceeds.
 3
 4                h.    The use of cellular telephones by conspirators or drug smugglers tends to
                        generate evidence that is stored on the cellular telephones, including, but
 5
                        not limited to emails, text messages, photographs, audio files, call logs,
 6                      address book entries, IP addresses, social network data, and location data.
 7         9.     Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 8 modules, are smart cards that store data for cellular telephone subscribers. Such data
 9 includes user identity, location and phone number, network authorization data, personal
10
   security keys, contact lists and stored text messages. Much of the evidence generated by a
11
     smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
12
     utilized in connection with that telephone.
13
           10.    Based upon my training and experience as a special agent, and consultations
14
     with law enforcement officers experienced in narcotics trafficking investigations, and all
15
16 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile

17 telephones can and often do contain electronic records, phone logs and contacts, voice and

18 text communications, and data such as emails, text messages, chats and chat logs from

19 various third-party applications, photographs, audio files, videos, and location data. This
20 information can be stored within disks, memory cards, deleted data, remnant data, slack
21
   space, and temporary or permanent files contained on or in the cellular/mobile telephone.
22
   Specifically, I have learned, through my training, education, and experience, that searches
23
   of cellular/mobile telephones associated with narcotics smuggling yield evidence:
24

25                a.    tending to indicate efforts to memorialize the delivery of controlled
                        substances and/or the importation of controlled substances, including,
26
                        but not limited to: phone logs, messages, photos, contact lists, and
27                      financial records;
28

                                                   4
       Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.6 Page 6 of 12



                 b.    tending to identify accounts, facilities, storage devices, and/or services-
 1
                       such as email addresses, IP addresses, and phone numbers-used to
 2                     facilitate the manufacture, distribution, importation or delivery of
                       methamphetamine, or some other federally controlled substance within
 3
                       the United States, or conspiracy thereof;
 4
                 C.    tending to identify co-conspirators, criminal associates, or others
 5
                       involved in the manufacture, distribution, importation or delivery of
 6                     methamphetamine, or some other federally controlled substance within
                       the United States, or conspiracy thereof;
 7

 8               d.    tending to identify travel to or presence at locations involved in the
                       manufacture, distribution, importation or delivery methamphetamine, or
 9
                       some other federally controlled substance within the United States, or
10                     conspiracy thereof, such as stash houses, load houses, or delivery points;
11
                 e.    tending to identify the user of, or persons with control over or access to,
12                     the subject telephone; and/or
13
                 f.    tending to place in context, identify the creator or recipient of, or
14                     establish the time of creation or receipt of communications, records, or
15                     data involved in the activities described above.

16
                                      PROBABLE CAUSE
17
18         11.   On July 9, 2019, CASTRO, attempted to enter the United States through the
19 San Ysidro, California, Port of Entry (SYSPOE). CASTRO was the driver and sole
20 occupant of a 2008 blue Honda CRV bearing California license plate no. 8KQS590. While
21   in pre-primary, CASTRO was contacted by U.S. Customs and Border Protection (CBP)
22 Canine Enforcement Officer Boswell in vehicle lane 12. CBPO Boswell's canine, "Kimi,"
23 alerted to the rear of the vehicle. After CASTRO provided CBPO Boswell with a negative
24 customs declaration, she was escorted to the security office.
25         12.   The vehicle was referred to secondary inspection for a more thorough
26 inspection where CBPO Jones removed a total of 78 packages from CASTRO's vehicle,
27 weighing approximately 36.62 kilograms. CBPO Lopez probed a random package and
28

                                               5
        Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.7 Page 7 of 12



     extracted a substance that field-tested positive for the properties of methamphetamine.
 1
     CASTRO was placed under arrest for the importation of a controlled substance.
 2
           13.    Incident to arrest, agents seized the Target Device 1 from CASTRO.
 3
           14.    Special Agent (SA) Carmen Jacobsen of Homeland Security Investigations
 4
     was notified of the seizure and arrived at the POE. At approximately 7:42 a.m., CASTRO
 5
     was advised of her Miranda rights. She elected to make a statement. She denied knowledge
 6
     of the methamphetamine found in her vehicle.
 7
           15.    Based upon my experience and investigation in this case, I believe that CASTRO
 8
     as well as other persons currently unknown, were involved in an on-going conspiracy to
 9
10 facilitate the movement of narcotics into the United States and beyond. Further, based on my
11 experience investigating narcotics traffickers, I believe that CASTRO used the Target Device
12 to coordinate with co-conspirators regarding the manufacture, distribution and importation of
13 federally controlled substances, and to otherwise further this conspiracy within the United
14 States. I also believe that recent calls made and received, telephone numbers, contact names,
15 electronic mail (e-mail) addresses, appointment dates, text messages, pictures and other
16 digital information are stored in the memory of the Target Device which may identify other
17 persons involved in drug trafficking activities. Accordingly, based upon my experience and
18 training, consultation with other law enforcement officers experienced in narcotics
19 trafficking investigations, and all the facts and opinions set forth in this affidavit, I further
20 believe that information relevant to the drug trafficking activities of CASTRO such as
21 telephone numbers, made and received calls, contact names, electronic mail (e-mail)
22 addresses, appointment dates, messages, pictures and other digital information are stored in
23 the memory of the Target Device described herein.

24         16.    Finally, narcotics trafficking activities require detailed and intricate planning to
25 successfully evade detection by law enforcement. In my professional training and experience,
26 this requires planning and coordination in the days and weeks and often months prior to the

27
         Agents searched the Target Device at the port of entry on July 9, 2019. No
28 information obtained from this search is being offered to support probable cause in this
   application.
                                                  6
        Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.8 Page 8 of 12



     event. Additionally, co-conspirators are often unaware of the subject's arrest and will continue
 1
     to attempt to communicate with the subject after the arrest to determine the whereabouts of
 2
     their valuable cargo. Given these facts, I respectfully request permission to search the Target
 3
     Device for the period of January 9, 2019 up to and including July 9, 2019.
 4
 5                                       METHODOLOGY
 6         17.    It is not possible to determine, merely by knowing the cellular/mobile
 7 telephone's make, model and serial number, the nature and types of services to which the
 8 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
 9 today can be simple cellular telephones and text message devices, can include cameras, can
1O serve as personal digital assistants and have functions such as calendars and full address
11 books and can be mini-computers allowing for electronic mail services, web services and
12 rudimentary word processing. An increasing number of cellular/mobile service providers
13 now allow for their subscribers to access their device over the internet and remotely destroy
14 all the data contained on the device. For that reason, the device may only be powered in a
15 secure environment or, if possible, started in "flight mode" which disables access to the
16 network. Unlike typical computers, many cellular/mobile telephones do not have hard
17 drives or hard drive equivalents and store information in volatile memory within the device
18 or in memory cards inserted into the device. Current technology provides some solutions
19 for acquiring some of the data stored in some cellular/mobile telephone models using
20 forensic hardware and software. Even if some of the stored information on the device may
21   be acquired forensically, not all the data subject to seizure may be so acquired. For devices
22 that are not subject to forensic data acquisition or that have potentially relevant data stored
23 that is not subject to such acquisition, the examiner must inspect the device manually and
24 record the process and the results using digital photography. This process is time and labor
25 intensive and may take weeks or longer.
26
           18.    Following the issuance of this warrant, I will collect the Target Device and
27
     subject them to analysis. All forensic analysis of the data contained within the Target
28

                                                  7
        Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.9 Page 9 of 12




 1 Device and memory card(s) will employ search protocols directed exclusively to the
 2 identification and extraction of data within the scope of this warrant.
 3          19.   Based on the foregoing, identifying and extracting data subject to seizure
 4
     pursuant to this warrant may require a range of data analysis techniques, including manual
 5
     review, and, consequently, may take weeks or months. The personnel conducting the
 6
     identification and extraction of data will complete the analysis within ninety (90) days,
 7
     absent further application to this court.
 8
                                            CONCLUSION
 9
10         20.    Based on all the facts and circumstances described above, I believe that
11 probable cause exists to conclude that CASTRO used the Target Device to facilitate the
12 offense of importing methamphetamine. Further, the Target Device was likely used to
13 facilitate the offense by transmitting and storing data, which is evidence of violations of

14 Title 21, United States Code, Sections 841, 846, 952, 960, and 963.
15         21.    Because the Target Device was seized during the investigation of CASTRO' s
16
     smuggling activities and have been securely stored, there is probable cause to believe that
17
     evidence of illegal activities committed by CASTRO continues to exist on the Target
18
     Device. As stated above, I believe that the appropriate date range for this search is from
19
     January 9, 2019 up to and including July 9, 2019.
20
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II

                                                 8
      Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.10 Page 10 of 12




 1         22.   Therefore, I respectfully request that the Court issue a warrant authorizing me,

 2 or another federal law enforcement agent specially trained in digital evidence recovery, to
 3 search the items described in Attachment A, and seize the items listed in Attachment B,
 4
     using the methodology described above.
 5
           I swear the foregoing is true and correct to the best of my knowledge and belief.
 6

 7

 8                                                 Q \.:.:--a- .     ·2:;:>
                                                   CarUri Jacobsen, Special Agent
 9                                                 Homeland Security Investigations

10
11   Sworn to before me and subscribed in my presence
     before me this   ,2 3    day of July, 2019
12
13
14
                                      '
15 HON. PETER C. E
   United States Ma · rate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               9
       Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.11 Page 11 of 12




                                      ATTACHMENT A
                              PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title 21,
United States Code, Sections 841, 846, 952, 960, and 963, is described below:

            ( 1)   a black Alcatel cellular telephone
                   Model No. 5094Z
                   IMEI: 014940006345087




Target Device is currently in the possession of Homeland Security Investigations located at
2297 Niels Bohr Court, San Diego, California 92154.
           Case 3:19-mj-03072-PCL Document 1 Filed 07/23/19 PageID.12 Page 12 of 12

                                          ATTACHMENT B

                                        ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A includes the search of
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files contained
on or in the cellular telephone for evidence described below. The seizure and search of the cellular
telephone shall follow the search methodology described in the attached affidavit submitted in support
of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records, communications,
and data such as emails, text messages, chats and chat logs from various third-party applications,
photographs, audio files , videos, and location data, for the period of January 9, 2019 to July 9, 2019.

      a.      tending to indicate efforts to memorialize the delivery of controlled substances and/or the
              importation of controlled substances, including, but not limited to: phone logs, messages,
              photos, contact lists, and financial records;

      b.      tending to identify accounts, facilities, storage devices, and/or services- such as email
              addresses, IP addresses, and phone numbers-used to facilitate the manufacture,
              distribution, importation or delivery of methamphetamine or some other federally
              controlled substance within the United States, or conspiracy thereof;

      c.      tending to identify co-conspirators, criminal associates, or others involved in the
              manufacture, distribution, importation or delivery of methamphetamine, or some other
              federally controlled substance within the United States, or conspiracy thereof;

      d.      tending to identify travel to or presence at locations involved in the manufacture,
              distribution, importation or delivery of methamphetamine, or some other federally
              controlled substance within the United States, or conspiracy thereof, such as stash houses,
              load houses, or delivery points;

      e.      tending to identify the user of, or persons with control over or access to, the subject
              telephone; and/or

      f.      tending to place in context, identify the creator or recipient of, or establish the time of
              creation or receipt of communications, records, or data involved in the activities described
              above.

which are evidence of violations of 21 U.S.C. §§ 841, 846, 952, 960, and 963 .

       The seizure and search of the cellular phone(s) shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent files on the
cellular phone(s) may be searched for the evidence above.
